Case 1:21-cv-00604-JPW Document 1-7 Filed 04/01/21 Page 1 of 4




          EXHIBIT F
                Case 1:21-cv-00604-JPW Document 1-7 Filed 04/01/21 Page 2 of 4


  From:    Barbara Murphy bajemurphy@gmail.com
Subject:   Fwd: Order #3892 confirmed
   Date:   March 26, 2021 at 3:55 PM
     To:   Kelly Mahler kmahler82@hotmail.com




       ---------- Forwarded message ---------
       From: AAPC Publishing <ecommerce@aapcpublishing.net>
       Date: Fri, Mar 26, 2021 at 3:52 PM
       Subject: Order #3892 confirmed
       To: <bajemurphy@gmail.com>




            AAPC Publishing                                                ORDER #3892


           Thank you for your purchase!
           Hi Joseph, we're getting your order ready to be shipped. We will notify you
           when it has been sent.



                View your order             or Visit our store




           Order summary

                          Hygiene and Related Behaviors for Children and
                                                                                $24.60
                          Adolescents with ASD and Related Disorders × 1




                          Interoception Assessment Forms × 1                    $36.95
    Case 1:21-cv-00604-JPW Document 1-7 Filed 04/01/21 Page 3 of 4


             Interoception Assessment Forms × 1                          $36.95




             Interoception: The Eighth Sensory System × 1                $27.95




                                    Subtotal                             $89.50
                                    Shipping                              $0.00
                                    Taxes                                 $0.00



                                    Total                         $89.50 USD



Customer information

Shipping address                             Billing address
Joseph Murphy                                Joseph Murphy
632 Robin Lane                               17 Magnolia Drive
Burnt Cabins PA 17215                        Elizabethtown PA 17022
United States                                United States



Shipping method                              Payment method
Free Shipping Over $25                               ending with 7622 — $89.50




If you have any questions, reply to this email or contact us at
ecommerce@aapcpublishing.net
Case 1:21-cv-00604-JPW Document 1-7 Filed 04/01/21 Page 4 of 4
